DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of the receipt of Preliminary Amendment filed 17 July 2020.
Priority
The instant Application claims benefit as a continuation-in-part of the prior application 14/881,369 under 35 U.S.C. 119e, 120, 121, 365(c) or 386(c). The requirements of 35 U.S.C. 120  and 37 CFR 1.78 are met to the extent defined in MPEP 201.08.
Furthermore, acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 6/19/2020, the requirements 35 U.S.C. 119 (a)-(d) are met.
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 recites the limitation "the second pulse" in “, and a pulse width of the second pulse is longer than the minimum pulse width”.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of further examination, Claim 42 is assumed to recite, in particular, “[[
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 30-34 and 41-43 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Takabayashi et al. (U.S. 2007/0291066 A1).
Regarding independent Claim 21, Takabayashi et al. teach (§§0047-0117 and Figs. 1-14) a printing 
Regarding Claim 30, Takabayashi et al. further teach (§0067 and Fig. 7) the selection unit to select part of the plurality of nozzles as an inspection target of the inspection unit.
Regarding Claim 31, Takabayashi et al. further teach (§§0136-0138) inspection by the inspection 
Regarding Claim 32, Takabayashi et al. further teach (§0113 and Fig. 13) the output unit of the printhead to compares the threshold value set by the setting unit and information indicating the liquid state of the nozzle selected by the selection unit, judges the liquid state of the selected nozzle based on a result of the comparison, and outputs the signal.
Regarding Claim 33, Takabayashi et al. further teach (§0113 and Fig. 13) the information to indicate a temporal change in the signal obtained from the output unit.
Regarding independent Claim 34, Takabayashi et al. teach (§§0047-0117 and Figs. 1-14) a discharge status judgment method for a printing apparatus comprising a printhead (1000) including a plurality of nozzles (1105) each having an opening and configured to discharge liquid, a plurality of energy generating elements (1102) respectively provided in the plurality of nozzles and each configured to generate energy used for discharging the liquid through the corresponding opening by application of a pulse, and an output unit (102, 911, 1220, 0094-0117, §§0067-0073, 0094-0117 and Figs. 7, 9, 12-14) configured to output a signal indicating a liquid state between one of the openings and the corresponding energy generating element in a case in which the pulse is applied to the energy generating element, the method comprising: selecting, from the plurality of nozzles of the printhead, a nozzle as a target of inspection of a liquid discharge status (§§0067-0073 and Figs. 7, 9); inspecting the liquid discharge status, based on the signal output from the output unit, by using a reference used for judging the liquid discharge status of the selected nozzle in a state in which the energy generating element provided in the selected nozzle is driven by a first pulse (S108 in Fig. 14); obtaining, for the selected nozzle, first information regarding a change point at which a judgment result obtained by inspecting the liquid discharge status using the first pulse changes (e.g. any of S101-S204 in Fig. 14); and setting, based on the obtained first 
Regarding Claim 41, Takabayashi et al. further teach (S104, §§0103-0113 and Figs. 9, 13) the change point indicating one of a point at which the judgment result changes from normal discharge to discharge failure and a point at which the judgment result changes from discharge failure to normal discharge.
Regarding Claim 42, Takabayashi et al. further teach (§0075) a pulse width of the first pulse being 0.8 s.  Please note that for a malfunctioning nozzle, this pulse width is inherently shorter than a minimum pulse width with which liquid is dischargeable from the nozzle: a minimum pulse width with which liquid is dischargeable from the malfunctioning nozzle is infinite, since at no finite pulse width liquid is dischargeable from the malfunctioning nozzle.
Regarding independent Claim 43, Takabayashi et al. teach (§§0047-0117 and Figs. 1-14) a printing apparatus comprising: a printhead (1000) including a plurality of nozzles (1105) each having an opening and configured to discharge liquid, a plurality of energy generating elements (1102) respectively provided in the plurality of nozzles and each configured to generate energy used for discharging the liquid through the corresponding opening by application of a pulse, and an output unit (102, 911, 1220, 0094-0117, §§0067-0073, 0094-0117 and Figs. 7, 9, 12-14) configured to output a signal indicating a liquid state between one of the openings and the corresponding energy generating element in a case in which the pulse is applied to the energy generating element: a drive unit (901, §§0067-0073 and Figs. 7, 12) configured to drive, by the pulse, the energy generation element provided in a target nozzle of the plurality of nozzles; an inspection unit (1220, §§0094-0117 and Figs. 12-14) configured to inspect a liquid discharge status (S108 in Fig. 14), based on the signal output from the output unit, by using a reference used for judging the liquid discharge status of the target nozzle in a state in which the energy generating element provided in the target nozzle is driven by the drive unit by the pulse; an obtaining unit (1220, 
Allowable Subject Matter
Claims 22-29 and 35-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Claim 22 recites, and its dependent Claims 23-29 all incorporate, in particular, “set, based on not only the first information but also the second information obtained by the obtaining unit, the threshold value”. Similarly, Claim 35 recites, and its dependent Claims 36-40 all incorporate, in particular, “in the setting, based on not only the obtained first information but also the obtained second information, the threshold value is set”. 
It is these limitations, in combinations set forth in the respective claims, that have not been taught, found, or suggested by prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER D SHENDEROV/               Examiner, Art Unit 2853                                                                                                                                                                                         

/HUAN H TRAN/               Primary Examiner, Art Unit 2853